DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 9-10, drawn to a medical Au-Pt-Pd alloy, directed to C22C5/02.
Group II, claim(s) 5-6 and 11-13, drawn to a method for producing, directed to C22F1/14.
Group III, claim(s) 7-8 and 14-16, drawn to a medical device, directed to A61L29/02 and A61L31/022.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
a medical Au-Pt-Pd alloy comprising Au, Pt, Pd, and inevitable impurities, wherein the medical Au-Pt-Pd alloy has an alloy composition inside a polygon (A1-A2-A3-A4) surrounded by straight lines connected at point Al (Au: 53 atom%, Pt: 4 atom%, and Pd: 43 atom%), point A2 (Au: 70 atom%, Pt: 4 atom%, and Pd: 26 atom%), point A3 (Au: 69.9 atom%, Pt: 30 atom%, and Pd: 0.1 atom%), and point A4 (Au: 49.9 atom%, Pt: 50 atom%, and Pd: 0.1 atom%) in a Au-Pt-Pd ternary state diagram, and in a metal structure on any cross-section, with a composition of a mother phase Au-Pt-Pd alloy as a criterion, at least one of a Au-rich phase which is an alloy phase having a Au content higher by 4 atom% or more than that of the mother phase and a Pt-rich phase which is an alloy phase having a Pt content higher by 4 atom% or more than that of the mother phase is distributed, and a total of an area ratio of the Au-rich phase and an area ratio of the Pt-rich phase is 1.5% or more and 25.4% or less,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Doc1 (RD 455074) in view of Hondel (“Strengthening mechanisms in gold-platinum alloys”).


	Doc1 does not specifically disclose the phases of the Au-Pt-Pd alloy nor percentages thereof.
Hondel teaches wherein a common processsing route for Au-Pt-Pd alloys (see section 1.1, para. 1 disclosing 59% Au, 30% Pt and 10% Pd) include melting, casting, rolling, homogenization, quenching, deep drawing and punching (plastic working), and heat treatment for the production of precipitates (see section 1.1, para. 2; see also section 3.2). Hondel further teaches that within the Au-Pt system, quenching produces a homogenous single phase alloy composition which is in a workable state. Hondel teaches that after this, spinodal decomposition occurs during heat treating at temperatures 400C or above, which results in a Pt-rich and an Au-rich phase, and subsequently increases hardness and strength, while producing a more corrosive-resistant alloy than the AuPdRh alloy (see section 2.5.3, para. 5 and 6; one of ordinary skill in the art would appreciate that the Au and Pt-rich phases comprise the composition claimed such that the Au-rich phase comprises 4at% or more Au than the matrix phase, and the Pt-rich phases similar comprises 4at% or more Pt than the matrix phase).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the well-known processing route of Hondel for the invention disclosed by Doc1, in order to produce a dental or medical implant material with Au-rich and Pt-rich phases that provide improved hardness, strength and corrosion resistance (see teaching by Hondel above). It would have been obvious that the alloy of Doc1 in view of Hondel comprise the claimed phases and characteristics thereof (total amount of phases present) because the composition is overlapping and the processing route is substantially similar to that of the instant invention (see para. [0032] of the instant specification). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735